Citation Nr: 1038988	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for residuals of a nephrectomy.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas dated in 
September 2005.  Jurisdiction over the case was subsequently 
transferred to the RO in Chicago, Illinois.


FINDING OF FACT

Residuals of a nephrectomy are not manifested by constant 
albuminuria with some edema, definite decrease in kidney 
function, or hypertension with diastolic blood pressure 
predominantly 120 mmHg or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for residuals of a nephrectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, 
Diagnostic Code 7101; 4.115b, Diagnostic Code 7500 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects the Veteran was provided all required notice, 
to include notice with respect to the disability-rating and 
effective-date elements of the claims, in an attachment to his 
claims form filed in April 2005 and in a letter mailed in March 
2006.  Although the second letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in February 2010.  There is no 
indication in the record or reason to believe that any ultimate 
decision of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim.  In this regard, the 
Board notes that service treatment records (STRs) and an April 
2005 pre-discharge VA examination report have been associated 
with the claims folder.  

The Veteran was provided the opportunity to report for VA 
examination in January 2010 to assess the severity of his 
service-connected disability.  He was informed as to the time and 
place of the examination, but failed to report.  The Veteran has 
not indicated that he was unable to attend the examination or 
that he wishes to reschedule the examination.  No additional VA 
examination or medical opinion is required with respect to the 
claim decided herein.  There is a computer entry regarding the 
examination indicating that the Veteran withdrew his claim.  
However, as there is no documentation in the claims folder from 
the Veteran, the Board cannot conclude the claim has been 
withdrawn.  

The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim, nor is the Board 
aware of such evidence.  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2010).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

The Veteran contends that his kidney disability warrants a rating 
higher than 30 percent.  He underwent a VA pre-discharge 
examination in April 2005.  The Veteran reported and STRs confirm 
that he had a stent placed in his kidney in July 2004 following 
the development of hematuria and right flank pain.  The right 
kidney was removed in December 2004.  In April 2005, he 
complained of pain going into his back since the surgery.  He 
described the pain as a 4 out of 10 occurring once every two 
weeks during exercise.  He did not treat the pain with anything 
and it lasted one to two days at a time.  The findings on 
examination were unremarkable with the exception of surgical 
scars for which the Veteran is in receipt of a separate 10 
percent rating that is not at issue in the appeal.  Blood 
pressure readings were 132/87, 115/80 and 122/71.

Subsequent to the 2005 examination, the Veteran urged that his 
residuals of nephrectomy warrant a rating in excess of 30 
percent.  Specifically, he asserted in April 2007 that his 
disability affects his job in that his duties include lifting.  
He also noted that he has to take more bathroom breaks than 
before he had his surgery.  Under the circumstances, the RO 
arranged for the Veteran to be afforded a VA examination in 
January 2010 to determine the current manifestations of 
disability.  The Veteran failed to report for the examination.  
He has not requested that the examination be rescheduled.  

Where a veteran asserts that a disability has worsened since his 
last VA examination, and the last examination is too remote to 
constitute a contemporaneous examination, a new examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).  The duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original claim for 
compensation, the claim will be decided based on the evidence of 
record.  38 C.F.R. § 3.655 (b) (2010).  

The removal of one kidney warrants a minimum rating of 30 
percent.  A higher rating may be assigned based on renal 
dysfunction if nephritis, infection, or pathology is demonstrated 
in the remaining kidney.  38 C.F.R. § 4.115b, Diagnostic Code 
7500.  

Renal dysfunction is rated at 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
rating is warranted when there is constant albuminuria with some 
edema; or definite decrease in kidney function; or hypertension 
at least 40 percent disabling under diagnostic Code 7101.  An 80 
percent rating requires persistent edema and albuminuria with BUN 
40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity from 
one of the following: persistent edema and albuminuria; or BUN 
more than 80 mg%; or creatinine more than 8 mg%; or markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a. .

Hypertensive vascular disease warrants a 40 percent rating when 
diastolic blood pressure is predominantly 120 mmHg or more.  A 60 
percent rating requires diastolic pressure of 130 mmHg or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

There is no credible lay or medical evidence of record of other 
urinary system dysfunction such as residual kidney abscess or 
chronic nephritis, those criteria do not apply.

The Board concludes that a rating in excess of 30 percent 
residuals of nephrectomy is not warranted.  The Veteran's initial 
diagnosis and treatment were completed prior to the date of 
service separation, and a minimum rating of 30 percent is 
warranted for removal of one kidney.  The record does not contain 
evidence of the rating criteria necessary for a rating in excess 
of 30 percent since service separation.  The Veteran failed to 
report for the VA examination scheduled to determine whether such 
manifestations were present.  

The Veteran is competent to report on his symptoms and 
restriction of activities and his reports are credible to the 
extent that they are consistent with a 30 percent rating.  The 
Veteran maintains a job, albeit with some difficulties due to 
bathroom breaks and  some interference with lifting, and has 
indicated that he is on no treatment.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 30 percent discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, which involves 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board does not doubt that the Veteran's disability has 
impacted his ability to perform work-type activity.  The assigned 
rating reflects this.  However, there is no indication in the 
record that the average industrial impairment from his disability 
would be in excess of that contemplated by the assigned rating, 
as the manifestations of the Veteran's disability are 
contemplated by the schedular criteria, which reflect the 
appropriate level of occupational impairment.  

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of the 
claim for extra-schedular consideration.

In reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for residuals of a nephrectomy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


